Environmental impact of the planned gas pipeline in the Baltic Sea to link up Russia and Germany (debate)
The next item is the report by Mr Libicki, on behalf of the Committee on Petitions, on the environmental impact of the planned gas pipeline in the Baltic Sea to link up Russia and Germany (Petitions 0614/2007 and 0952/2007).
rapporteur. - (PL) Mr President, today's debate is very special, since it is based on a request from ordinary citizens in the European Union. I would like to welcome those in the gallery who are the authors of the petition that formed the basis for today's debate. Mr Krzysztof Mączkowski is there, who represents many ecological organisations, and, I think, Mrs Morkunaite from Lithuania. The petition was signed by nearly 30 000 people. Signatures keep coming in to the Committee on Petitions. This debate is, without any doubt, being watched by many millions and by public opinion in all the countries on the Baltic Sea.
The history of this petition in the European Parliament was that, first of all, we had a number of discussions on this subject within the Committee on Petitions. These discussions were based on extremely strong presentations made by the authors of the petition. In total we had five debates on this subject. We also organised a public hearing. During the public hearing world-renowned specialists discussed and upheld what the petitioners had said: that the threat to the natural environment of the Baltic is enormous and whether it is at all worthwhile to take such a gamble on such a huge investment. While these discussions were going on in the Committee on Petitions and when the European Parliament agreed for the issue to be debated publicly, which is what is happening today, additional debates took place in the Committee on Industry, Research and Energy and the Committee on Foreign Affairs. The texts put forward for approval obtained ninety percent support in the Committee on Petitions and in both the other committees.
It was only then that, suddenly, there was significant activity among the opponents and critics of this report and the arguments contained in it. Suddenly 180 amendments were submitted to the Committee on Petitions. Almost all of them were rejected. A similar experience faced the advisory committees. One could see this immense offensive - there is no other way to describe it - by Nord Stream. We received voting instructions prepared by Nord Stream; that was in the Committee on Petitions. I have worked in the European Parliament for four years and this is the first time in my experience that anyone involved in lobbying actually told Members how to vote and put forward amendment after amendment: abstain on this one, vote 'yes' to this one, vote 'no' to that one.
Today's debate is based on 40 different opinions and expert reports. Ladies and gentlemen, there are three parties in this consideration: the ordinary citizens of the Union, enormous political and economic capital, and the European Parliament. The European Parliament should speak for the ordinary citizens of the European Union. Let us learn from the lesson of what happened in the referenda in France, the Netherlands and Ireland. We want to gain the trust of ordinary citizens in the European Union and I hope that this will be the attitude of all the Members in this Parliament.
I would like to thank all those who helped us get to the point where we can actually have this debate today. I would like to thank Mrs Foltyn-Kubicka, who has prepared a wonderful exhibition here in the European Parliament on the Baltic Sea, Mr Cashman, who is the first Vice-Chairman of the Committee on Petitions, and Mr Beazley, who is the Chairman of the Baltic-Europe Intergroup in the European Parliament. I would also like to thank the Secretariat of the Committee on Petitions, including David Lowe, Karen Chioti and Silvia Cannalire, as well as those who have given me advice, help and cooperation: Szymon Szynkowski, Norbert Napierajów, Wojciech Danecki, Witold Ziobrze and Michał Krupiński. These are the people who had the greatest input into this work.
Member of the Commission. - (EL) Mr President, I would like to thank the Chairman of the Committee on Petitions, Mr Libicki, for his report, which allows us to discuss the environmental impact of this large project, a natural gas pipeline of 1 200 km in length, which will be crossing a shallow sea such as the Baltic. This is not just because this is an important project, raising many questions on environmental protection in the Baltic area, but also because this appears to be the first of many similar projects planned for the future.
The project has already attracted considerable attention from the media and from politicians throughout the Baltic region over the last few months. It has been discussed at many forums and in many of the countries involved.
As Mr Libicki mentioned, it was also discussed in the European Parliament in January at a public hearing organised by the Committee on Petitions, in which I participated together with Mr Piebalgs, my fellow Commissioner, who is responsible for energy matters, . Commissioner Piebalgs gave an overview of the prospects of the European Union with regard to natural gas and stressed that the needs of the European Union in gas are rapidly increasing, while the production of gas in the European Union is falling dramatically and stocks are being used up.
Our energy policy for Europe highlights the urgent need to promote an improvement in energy efficiency and renewable energy sources, and we are working towards that goal.
Significant increases in natural gas imports will, however, still be needed to cover Europe's energy requirements in coming decades. Additional infrastructure, such as natural gas pipelines and liquefied natural gas terminals, will play a significant role in meeting the needs of European consumers and in ensuring a constant supply. The Nord Stream pipeline will make it possible to increase the supply of natural gas from Russia.
As you know, the need to construct new infrastructure for the transportation of Russian gas to the European Union has been acknowledged by the European Parliament and by the Council through the guidelines for trans-European energy networks, adopted in September 2006. I am specifically referring to Decision No 1364/2006 of the European Parliament and of the Council. The guidelines specified certain priority projects and this project is classified as a project of European interest and, therefore, as a top priority. Provided that the environmental impact study reaches positive conclusions, the Nord Stream pipeline will be a project of European interest.
My main point during the European Parliament hearing in January was that the project, just like any other project, must follow all the relevant environmental rules of international and Community law during its construction, operation and monitoring stages. This is also the point I wish to make today.
According to international and Community law, then, the project owner, namely Nord Stream AG, must apply for an implementation permit or for a construction permit from the countries which have jurisdiction over the works to be carried out, these countries being Germany, Denmark, Finland and Sweden. The grant of an implementation permit for such projects is, however, subject to the environmental impact assessment procedure. This is also stipulated in the guidelines for trans-European energy networks I mentioned earlier. The environmental impact assessment procedures are laid down both in Community and in international law. There is a relevant EU directive, as well as the Espoo Convention at cross-border level.
The Espoo Convention is part of Community acquis, given that both the Community and the Member States are parties to the Convention. In this case, the procedures of both Community and national law apply. The project's cross-border nature means that the Espoo Convention must be adhered to, while the Member States involved must properly enforce the provisions of the directive on environmental impact assessments before granting an implementation permit.
The environmental impact procedure based on the Espoo Convention started with the project's disclosure in late 2006. According to the information held by the Commission, numerous studies, reports and matters have been discussed at various forums and meetings, both with the public and with the competent authorities in various Member States.
As is stipulated in the Espoo Convention, the contractor or project owner must provide the appropriate documentation regarding the environmental impact. At the same time, the country with the authority to issue the implementation permit, the country of origin, the party of origin as it is referred to in the Espoo Convention, has the following two duties.
Firstly, it must hold talks with the environmental authorities and with the public affected and, secondly, it must initiate talks with the affected party or parties, meaning the neighbouring countries, which may be subject to the project's cross-border impact. In this case, the affected parties are the three Baltic States and Poland.
Therefore, due compliance with the environmental impact procedure means that all the concerns, questions and important issues, such as those mentioned in the report we are discussing today, must be evaluated and discussed both by the competent authorities and by the public.
At the present phase, any emphasis placed on a potential negative environmental impact which cannot be mitigated or avoided, as laid down in the environmental impact legislation, is premature. In fact, the final environmental impact assessment report has not yet been drafted. Therefore, the environmental authorities have not yet had the chance to analyse and evaluate all the technical data necessary for providing answers to all the legitimate questions.
The countries of origin have a legal right to demand all the supplementary information which they deem to be necessary in order for them to be able to grant, if they so decide, an implementation permit; for instance, Sweden has already done so, when the project owner submitted a formal request in order to comply with the national legal requirements.
On the other hand, the affected parties also have a legal right to ensure that they hold all the information necessary to meet their needs. I have been informed that all the parties involved, meaning both the parties of origin and the affected parties, are regularly holding meetings and discussions on the developments in the environmental impact procedure based on the Espoo Convention.
The final environmental impact report is expected by the end of the year. After it has been submitted, the formal talks will take place, and these will determine the final decision on whether or not an implementation permit is granted.
I expect that the competent authorities in all the Member States, which are parties to the Espoo Convention, will perform their duties and assume their responsibilities as they ought to.
Russia, which has signed the Espoo Convention but is not a party to it, has nonetheless agreed to abide to its rules.
In conclusion, I wish to stress that we are monitoring developments and that we are in contact with the responsible parties of the Espoo Convention, with the parties involved and with the contractor. With regard to the contractor, the Commission authorities have made it clear that all the obligations pertaining to the necessary information and to the transparency required must be honoured.
(Applause)
Mr President, Commissioner, Mr Libicki, ladies and gentlemen, you will understand that this report is very important not only for this House but also for the public at large, as Mr Libicki has already said.
30 000 signatures demonstrate the concern there is around the coast of the Baltic Sea, which has been described as a sea dying of pollution. It is very shallow. At the bottom, it still has military vessels from the Second World War. The question is: Is it really the most sensible thing to drive an energy pipeline along the bottom of this particular part of the European Union?
I have the honour of writing the opinion for the Committee on Foreign Affairs, and, as well as the environmental issues which the Committee on Petitions has looked at, we were also concerned about the nature of the environmental assessment study which the Commission has just referred to.
Commissioner, in your reply could you confirm that you will accept Parliament's paragraph 20 of the Libicki report, which calls upon you and the Commission to carry out an independent environmental assessment? There is some concern that if the proposers commission an environmental assessment it might lack objectivity.
We also call on all littoral states around the Baltic Sea - all nine, including Russia - to be fully consulted and also to be fully involved in the maintenance and security of such a pipeline were it to be constructed. The Commission has already stressed the importance of recognition of international and European law and we would add that liability by the company is also necessary. The appropriate insurance should be taken out to cover any potential risk or damage caused by the project, either in its construction or thereafter.
Finally, we insist upon the principle of reciprocity. Yesterday's failed attempt to remove the BP-TNK chief executive by Russian partners does not bode well for mutual understanding between EU companies and Russian companies. We look for harmony in this exercise, but we also look for the Commission to follow this project very carefully, and as the rapporteur has pointed out, and two Commissioners to the hearing, the current proposal as tabled by Nord Stream is unsatisfactory.
I would just like to finish by saying that my group will be voting in favour of the Libicki report.
draftsman of the Opinion of the Committee on Industry, Research and Energy. - (ET) The only argument of note on the construction of the Baltic gas pipeline which remains unresolved is the argument relating to environmental protection. The Swiss company Nord Stream failed to submit an environmental impact assessment by the permitted deadline, leaving the European Parliament to vote blind.
It has also become apparent that the environmental impact assessment commissioned by Nord Stream only incorporated the new research problems after Parliament pointed out major failings in its research plans. The most important problem with the EIA are the wrecks of tens of warships which were sunk in battle, with their munitions, in the Gulf of Finland in August 1941; this is something which was only admitted by Duma Member Andrei Klimov ten days ago.
Last year, however, it was reported that the route was fully clear. Special focus must be placed on phosphorus released when bottom sediment is disturbed: although the EIA states that it has no bearing on eutrophication, other schools of thought beg to differ. We must also anticipate that dioxins and heavy metals will be released. The latter are relevant in terms of food preparation using fish which contain substances toxic to humans. We already know that the level of these substances and radioactivity are highest in the Baltic Sea as it is.
on behalf of the PPE-DE Group. - (LV) Thank you, Mr President. With regard to this project and the report by Mr Libicki, I would like to say that in general three aspects should be taken into consideration here. The first is the economic aspect. It is clear that energy resources are necessary both for Germany and for Europe, and from this viewpoint the gas pipeline from Russia is necessary, since Russia owns the gas resources. The second is the political aspect. That means the way in which this project was prepared, and we all know that it was done with great political string-pulling, before the elections, without consultations with the states that might be affected from an economic or environmental point of view.
Secondly, as we know, according to EU strategy in the energy sphere, provision has been made for the compatibility of energy channels. Here, nothing of the kind has been provided, and so in fact it does not comply with the EU strategy for energy solidarity and energy security that we have now accepted.
Thirdly, there is the environmental aspect, which is what the Libicki report deals with specifically. As we know, according to the Global Environment Facility's report, 7 of the 10 most polluted locations in the world's oceans are in the Baltic Sea. From this point of view it seems to me that there has been very little debate - I acknowledge, of course, that the companies implementing the project have made calculations and held debates - but in public another alternative has not been debated, and that is to place the gas pipeline on a land route. This would make it much easier to achieve compatibility and would in fact resolve two aspects - the environmental aspect and the strategic and political aspect. Thank you.
on behalf of the PSE Group. - (FI) Mr President, the petition that is dealt with by the report relates to the environment, but we have noticed in the discussions that have been going on that the gas pipeline project has dimensions that are not related to the environment.
It is in keeping with the authority of Parliament that we stick to the facts in the resolutions. The fact is that the EU needs Russian gas and that Russia needs even more European customers.
The second fact is that the project being negotiated now has been approved by the EU as part of the TEN programme. It is a large construction project, the implementation of which may have a harmful impact on the ecosystem of the Baltic.
For this reason it is important to have impartial environmental reports produced, so that the risks may be established and weighed up against the benefits. There are no projects without risks.
Our group's proposed amendments to the report are based on the principle that no concessions be made on the environment, but that no artificial barriers be constructed either.
It is also a fact that the greatest environmental problem facing the Baltic at the moment is agriculture in the surrounding countries, and the transportation of oil by ship, which is becoming more common, is a real risk. However, we do not discuss these problems in this report.
It is also a fact that the negotiations on the pipeline have been politicised to such an extent that there is a danger of the matter itself remaining a side-issue. The observation of former President Putin that the Russian fleet also has to protect financial interests does not help to create a climate of confidence. The use of energy for political pressure is not a civilised way of holding international dialogue.
Finland has experienced pressure from Russia in the form of duties on timber, but at least for the time being the Finnish government has not bound this matter up with the gas pipeline project.
Russia has not ratified the Espoo Convention on the Baltic. Russia should be required to do this before construction of the pipeline can begin.
on behalf of the ALDE Group. - Mr President, this is an incredibly important multifaceted report, and it covers a very difficult bundle of European issues, not just the environmental. It is noteworthy that it comes to us via the route of the Committee on Petitions, and it is to the credit of that committee that it manages to bring together opinions from across the spectrum of this House, through hearings and this report, to try to get a synthesised view.
The guiding principle of my group in dealing with this report has been very much to try to adopt a European set of answers to European problems. Fundamentally, the pipeline underlines the need, if ever we needed it underlined, for a European approach to energy supply.
It is not appropriate that different countries do different things with different partners. We need a Community response which is underlined by the principle of solidarity.
There has been much said about the environment, and the Commissioner has given some good answers to do with European environmental law, international legal obligations, but we need to build confidence here; we need to ensure, as far as possible, that European standards are adhered to and that there is a coordinated, coherent European approach to the environmental issues.
Then of course we come to the very difficult subject of EU-Russia relations. We have a golden opportunity here: in the Baltic Sea area, in the High North, we have the Northern Dimension Partnership. Let us use that vehicle, which has been one of the success stories of EU-Russia relations, to help us here.
Lastly I leave you with this positive thought. In my own constituency of Yorkshire there is a small village that is now linked with a small village in Norway by the largest undersea gas pipeline across and through the North Sea. That has built people-to-people relationships that will last for a very long time. That is positive.
on behalf of the Verts/ALE Group. - (ES) Mr President, I wish to thank the rapporteur, Mr Libicki, Chairman of the Committee on Petitions. Here we are certainly dealing with a petition by European citizens, representing thousands of people concerned about the construction of a gas pipeline to link up Russia and Germany.
In particular, there must be a certain amount of doubt as to the bilateral nature of the agreement between Russia and Germany, involving firms such as Gazprom and E.ON, to build one of the world's longest pipelines. The intention is to build the pipeline in the middle of the Baltic Sea so it does not have to go through Poland and the Baltic States.
Yes, this project is a political bypass, and yes, it is a bypass that not only gets round any of the potential political problems involved with building it on land, but it also shows utter contempt for the EU's common energy policy and weakens its position in terms of relations with Russia. The bilateral energy agreements with Russia with hardly any EU coordination are also bad news for a solid EU foreign policy with a single voice.
The project intends to cross a fragile sea already polluted by toxic products, with an extremely limited natural water replacement rate. The consequences of any accidents would be catastrophic for all border states. Above all, we must insist on decisive application of the precautionary principle, together with an exhaustive environmental assessment to examine all the alternatives, and strict compliance with all international regulations.
The best way of guaranteeing our energy security is to have a coordinated EU policy with the strictest environmental requirements.
on behalf of the GUE/NGL Group. - (SV) Mr President, a gas pipeline on the bottom of the Baltic Sea means increased climate-change emissions and serious environmental risks to the sensitive ecosystem of the Baltic. There is a risk of disturbance to the biological balance. What could happen with all the mines dumped on the seabed? The projected pipeline - if it is completed according to plan - means a major departure from the commitment to which lip-service is so often paid in climate discussions. However, all that talk on the climate issue needs to be taken seriously and translated into concrete action and measures.
Every undertaking to lock up billions in natural gas investment delays much-needed investment in renewable alternative energy and goes against all the declared intentions to rethink policy on the environment and to halt climate change. The Baltic Sea and the climate issue must be brought into focus, which is why we demand that Nord Stream examine an alternative route over land before any decision is taken on a possible future gas pipeline - this is entirely consistent with the decision of the Swedish Government in February this year.
(PL) Mr President, what the Russians are doing is not at all surprising, as they do not belong to the European Union and have a vested economic interest in constructing the pipeline on the Baltic seabed and making it independent of intermediaries. However, what the German Government in Berlin is doing is scandalous and flies in the face of European solidarity. The Germans, who are in favour of the European Union project, and, recently, the European Constitution, appear to be using the word 'Union' very selectively. We cannot agree to this. You too, President Pöttering, as the most important German in the European Union, you have done nothing about this. Instead of travelling to compatriots' meetings, perhaps you could think about activities that do not antagonise the nations of Europe?
(HU) Thank you for the floor, Mr President. Ladies and gentlemen, the matter of the gas pipeline in the Baltic Sea is one of the most contentious issues for the common energy policy that is being developed. Many people are worried that the creation of the pipeline will increase not security of supply for the continent but our defencelessness against Russia.
We cannot know whether prices will be more affordable for consumers, or whether they will rocket as a result of the enormous investments. And finally there is no clear answer to the questions on the current agenda: what will be the environmental consequences of the Nord Stream project?
In my opinion, it is crucial that an appropriate impact assessment precede the sinking of the planned pipelines that will determine Europe's energy supply for decades, including the Nord Stream. Naturally, everything must be covered by the environmental impact assessment. In our case, unfortunately, there is not a thorough, impartial assessment that takes the environmental perspectives into account.
However, the report before us sheds much light on the environmental concerns arising in relation to the pipeline in the Baltic Sea. I feel it is wrong that there has not been a detailed analysis of the precise environmental impact that dredging up 1 200 km of the seabed may have. The dangers concealed by the unexploded munitions from the Second World War that can be found in the area have not been clarified either. The fact that hazardous chemical substances would enter the sea during the laying of the pipeline also adds to the concerns.
These are such important matters that I feel it is inconceivable to bring the project to fruition responsibly without responding to them clearly and reassuringly. I feel that protecting the environment and security of energy supplies are not mutually exclusive. If the European Parliament really wants to become an institution that is close to its citizens, it must take into account the 30 000 signatures on different petitions which draw attention to the environmental risks of the gas pipeline in the Baltic Sea, and a real answer must be given to the questions that have been raised. Thank you.
Mr President, this report has been generated by a petition from 30 000 European citizens. The Committee on Petitions has already played an invaluable role by putting this issue on the European agenda. It is vital for the confidence of citizens that Europe can in fact engage with them on their behalf. It is therefore of the utmost importance that Europe continues to be seen to be engaged with the environmental impact of this proposal, and a heavy burden therefore falls on the shoulders of Commissioner Dimas.
We need to demonstrate that we are capable of safeguarding citizens' health and the sustainability of our environment. The absolute need to develop energy resources, and the buying-in of energy resources, has to be based on principles of sustainability. My group's amendments to this report are intended to focus, or rather re-focus, the report on these principles. I appeal to Parliament to support them.
An EIA is necessary and obligatory as Commissioner Dimas has pointed out, if permissions are to be granted legally. How we manage this issue will set the scene for the future, and we must get the balance right.
(SV) Mr President, at least two good things have come from the fact that the European Parliament has taken up the Nord Stream case for debate. Thanks to the public enquiry in the Committee on Petitions in January, we can expect Nord Stream to undertake an impartial and comprehensive environmental impact assessment.
The second good thing is that the debate should also have made it clear to the owners of Nord Stream and the Russian state that permission to build the gas pipeline can only be obtained if Russia also ratifies the Espoo Convention. It is a prerequisite that liability in the event of damage should have been settled. However, as we have heard, other confidence-building measures will also be needed if this project is to become the strong uniting bond between the EU and Russia that we hope. Among other things, Gazprom must also be able to give a public demonstration of its ability in practice to honour its commitments on deliveries in the future.
- (DE) Mr President, of course the construction of pipelines - whether they are oil or gas pipelines - has an impact on the environment, and it matters not whether this pipe runs through the North Sea from Ekofisk to Emden, as exists today, or whether it runs from Russia to Germany via Poland, which also exists.
Environmental impact audits must be carried out; planning approval assessments must be undertaken. All this is regulated at international level. We have the Espoo Convention, which means that the countries through whose territory the pipeline is to run are responsible for checking whether the construction work can be carried out there or not. I have trust in these countries and I am confident that this Convention will be observed, and only then can we debate whether there is some alternative version that will go this way or that way.
What we are now doing sometimes appears to me to be very much like a case of political partiality. Because we have political influence we absolutely have to lay the pipeline there. This means getting around the environmental impact assessment. Please let the countries and their authorities decide whether the environmental imperatives are being properly met or not. It is our job as Europeans to say that we have faith in the Member States concerned.
(NL) Mr President, we are having this debate today because citizens and governments are worried about the construction of this pipeline. They are worried because the environment in the sensitive Baltic sea area is at risk.
The debate has, however, become hugely politicised. Everyone agrees that we have to respect all of the international and environmental conventions, certainly when it comes to the sensitive Baltic Sea area. Mr President, the politicisation that is happening here has nothing to do with that. We have to admit that we need the energy, that domestic production, in the Netherlands as elsewhere, is continuing to fall and so we need the gas from other sources. That gas comes from Russia. It would have been much better to transport that gas over land but that has been made impossible. Now we have to go through that sensitive area. My first point, therefore, concerns respect for all international and environmental conventions.
My second point - and I hope that not everyone has been deaf to this - is that a satisfactory environmental impact report has to lead to the issuing of permits. These permits would have to be issued by Germany, by Denmark, by Sweden and also by Finland. We will have to pass judgment on this later on another occasion, at the end of the year.
Another point is that we also need a certain degree of reciprocity. We are dependent on Russian gas and the Russians are dependent on our willingness to purchase it. I hope that this reciprocity will soon be properly regulated in the partnership agreement, without all the political emotions triggered by this project. Then we will be able to resolve a great many problems.
(RO) This report refers to the environmental issues, but it cannot and could not have referred only to environmental issues.
First of all, I would like to emphasize that we shall support this project that may improve Europe's energy supply. For this reason, I consider it deplorable that the European Union has not developed a common energy policy yet.
The European Union requires common environmental standards and not only when speaking about projects of the Nordstream size. There are similar projects planned in other parts of Europe and these standards to be agreed should be implemented everywhere.
Nordstream will be an important precedent and we should make sure that we are going in the right direction. This report is the European Parliament's answer to a petition with more than thirty thousand signatures and we have no right to ignore the European citizens' opinion.
The history of human development, especially in the industrial era, has left true environmental catastrophes behind. We, the European Parliament, in the Europe of 2008, are not allowed to repeat this history.
(DA) Mr President, the Baltic Sea is a very vulnerable sea, and Nord Stream will affect the seabed and biodiversity in the area. I believe, therefore, that all coastal states should jointly monitor environmental safety, and that Nord Stream must pay compensation for any damage that may occur in connection with the laying of the pipeline. However, the environmental problem is not the only issue with Nord Stream. There is also the lack of trust between Russia and the countries of the Baltic Sea region. Russia has been known to use energy policy as a political tool more than once. In addition, many of the countries of the Baltic Sea region see Nord Stream as a clear attempt by Russia to bypass them and enter the Western European market directly. Moreover, Nord Stream can be perceived as an example of a bilateral agreement between Russia and an EU Member State. Therefore, Europe has a special and fundamental interest in Nord Stream since, when energy supply is at issue, it is important that the EU be united in a common energy policy and that individual Member States do not conclude bilateral agreements. That being the case, it is important that Russia show goodwill and become a party to all international agreements.
Mr President, the Nord Stream Baltic pipeline has been a controversial project since the day the former German Chancellor took a senior executive position in the company managing the venture. It has raised justified concerns about energy security issues in several countries around the Baltic Sea. It has become a classic example of the principle of European solidarity gone wrong. There can surely be no doubts regarding the geopolitical importance to Russia of the Nord Stream project.
However, it is not these issues we are debating today. Today we are discussing another very important aspect of Nord Stream's pipeline: its environmental impact. I was, therefore, very surprised that Commissioner Dimas first stressed the importance of the energy supply and business aspects of the project, only later referring to the environmental impact. I would have expected a different set of priorities from the Commissioner for the Environment.
We all agree that the Baltic Sea is a unique and fragile environmental environment. Numerous experts share the concerns of petitioners and are rightly suspicious of an environmental impact report penned by Nord Stream's experts. Please note that the very countries around the Baltic Sea which feel the non-environmental threats of the pipeline most keenly will also suffer any environmental damage directly. Adoption of amendments that play down the environmental threats will, frankly speaking, add insult to injury.
- (DE) Mr President, of course it is in the interests of all the people of the EU, and especially of the countries bordering the Baltic Sea, that no danger should be posed to the environment. However, once all environmental reservations have been dispelled nothing else should stand in the way of the Baltic pipeline, for the EU is reliant both on the diversification of energy sources and on the diversification of energy transit routes too.
The EU will have to import an additional 200 billion cubic metres of gas every year from 2012. If we are to secure our future energy supplies then every pipeline is important for the EU: the Baltic Sea pipeline represents a complementary energy route and should not therefore be regarded as being in competition with other projects. Politically based arguments should not stand in the way of the economic interests of the EU.
Any differences between the eastern and western European Member States should have been settled in advance. In future this task could be left to a 'Mister Energy for Europe'. Misunderstandings and disagreements could be avoided ahead of events by means of coordination, transparency and the exchange of information. This discussion again highlights the need for a common and coordinated EU foreign policy.
(PL) Mr President, for me the northern gas pipeline and the approach taken by the European Parliament towards the northern gas pipeline are a test of the real value of the European Union, a test of whether the EU really does act on the basis of solidarity. It is also a test of our commitment to environmental protection. If, in much smaller projects that carry considerably less risk to both humans and the environment, it is a requirement to put forward several alternative proposals so that the best one can then be selected, so in this enormous project, which, potentially, could cause a serious threat not just for the environment but also for humans, one should require the proponents to put forward several alternative proposals. It is only then that the most beneficial proposal, which is least harmful to humans and to the environment, should be selected. It is very strange that, in the case of this enormous undertaking, this approach was ignored.
Mr President, I hope that nobody in the EU leadership was happy in Khanty-Mansiysk when the new Russian President was mocking European solidarity.
Now we have the present challenge: are the legitimate existential concerns of smaller littoral states respected or neglected? If those 'limitrophe' tribes are not respected and their destiny remains marginal, we are all drawn into a swamp of neo-colonialism inside the new Europe. If Parliament votes against a truly independent environmental impact assessment and dislikes the prevention of real dangers because big money says bluntly 'there is no risk of a disaster' after such positions are proposed as a matter of urgency by one national team, the EU itself as a European idea risks being dumped to a poisoned bottom.
Colleagues who are listening, go to the tombs of Adenauer, Schuman and De Gasperi and ask how you should vote, especially on the first five Gazprom amendments. As for me, I will shake hands with every esteemed German parliamentarian in this House who votes against these amendments by 41 Members.
Those who were misguided may remedy the mistake by abstaining. Let Europe remain our priority.
(Applause)
(PL) Mr President, the planned northern gas pipeline joining Russia and Germany is to be the longest twin pipe undersea gas pipeline in the world, and also the shallowest, which makes it particularly susceptible to possible damage. There is no doubt that the scale of the extensive works on the vast area of the Baltic Sea constitutes a serious danger to the natural environment, to biodiversity and habitats, to the safety and movement of shipping, and, if there were to be an ecological disaster, also to the health of the populations of the countries that lie on the Baltic Sea.
Under the Espoo Convention, because of the serious risk to the natural environment, the first step should be to consider alternative routes for the installation of the gas pipeline, without disturbing the marine environment. In this case, this would mean land routes for the pipeline. Construction on the Baltic seabed is not a bilateral issue between Germany and Russia, since, if there is an ecological disaster, all the countries on the Baltic Sea would suffer. Such an important project should be realised only in the spirit of European solidarity and with the agreement of all the states lying on the Baltic Sea, after carrying out a thorough and independent environmental impact assessment.
(PL) Mr President, I would like to start with thanks, which are directed towards the author of this report, Chairman Marcin Libicki. He prepared this report under exceptionally difficult circumstances, as he had to face unusually powerful lobbying from the representatives of the consortium responsible for constructing this controversial project. I hope that the final version of this report will show that the times when lobbying groups had a significant influence on the laws passed by the European Union is a thing of the past.
Next, considering the merits of the case, I would like to emphasise that, in examining projects that directly affect its members, the European Union should apply objective environmental protection standards. Today's report is a test of that objectivity. The Nord Stream project will, as we all well know, have a disastrous impact on the natural environment of the Baltic Sea. We cannot allow such a dangerous investment to take place within the European Union without the agreement of a quarter of its inhabitants. Our objective should be to reach a consensus, not to have an environmentally dangerous and economically questionable project forced through by a giant power company.
The northern gas pipeline is uneconomical: it is over 30 times more expensive than construction over land. According to the latest estimates, the project will cost between EUR 10 billion and EUR 20 billion. An alternative land pipeline would cost about EUR 3 billion. This means that the gas sent will have to cost much more, which will bring about an immediate rise in the cost of gas imports for the whole of the European Union.
A second point of this unusually controversial project is the European Union's energy security. The Nord Stream construction project will have a drastic impact on this security. In response to Russia's actions, the European Union should expand Member States' access to gas and oil resources in Central Asia instead of making us even more dependent on gas supplies from Gazprom, as is happening at present. The Kremlin's activities are aimed at preventing diversification of gas supplies in Europe and Nord Stream provides the perfect way to fulfil this objective. As I have said earlier, this is a project with absolutely no economic justification.
The Nord Stream project demonstrates the Kremlin's capability to monopolise the market for gas in Europe. At the same time, the problems with the European Nabucco project provide an example of the Union's failure to guarantee its own energy security. At this point the question arises: why is it that Germany, a country that not so long ago was a fervent supporter of freedom and security in the former Eastern Bloc countries, is now putting these countries at risk of another loss of sovereignty? By supporting the plans of the Kremlin, which is aimed at overall energy domination in Western Europe, Germany is putting these countries at risk of Russian political blackmail.
I am calling on all parliamentary groups to support today's report so as to avert an enormous ecological disaster and to respect the right of all countries lying on the Baltic to give or withdraw their agreement to this type of investment. What the European Union needs at this time is solidarity in all aspects, both as regards energy security and as regards environmental protection.
Mr President, I think this report is going to be a test case whether the European Parliament has to serve the interests of the citizens first - and citizens are really worried - or yield to the pressure of big companies, a pressure that has become really embarrassing.
I regret that this issue has been highly politicised. But this is a result of how the thing was started through bilateral deals, ignoring all the other interested parties.
Now I think what we need - and I fully agree with Mrs Wallis - is a coordinated, coherent EU approach and strict observance of EU law. The precondition for building the pipeline should be a truly independent environmental impact study under the supervision of the Commission, establishing liability for possible damages, and Russia ratifying the Espoo Convention.
(The President cut off the speaker.)
(LT) EU states are continuing to implement projects with potentially catastrophic consequences, while at the same time discussing the impact of human activities on the environment.
Yesterday the Nord Stream pipeline was a business project between two countries - Germany and Russia; today it has become an EU priority.
The Nord Stream pipeline is to be constructed under a shallow sea that happens to be the most polluted in the world, the bottom of which is littered with chemical weapons from World War II along with pollutants from Russian military bases. It is intended to pass through Natura 2000 territory. It is imperative that we have an independent investigation into the potential environmental consequences.
In the event of a catastrophe, people living around the sea will suffer any damage directly and there will also be consequences for the economy of the countries and the environment in general. Who will be held responsible?
There are 10 states whose citizens live around the Baltic Sea; it is not just Germany and Russia, countries with a history of deciding the fate of other nations.
I call on Europe to be unanimous in searching for other alternatives such as land pipelines and to consider nuclear energy, not gas, as an environmentally friendly alternative with the potential to provide the EU with secure energy.
(PL) Mr President, over the past months I have submitted a number of questions to the Commission on this subject and always received answers that were unclear and general in nature. I would like to draw your attention to three issues in this debate. In practice, all the countries bordering the Baltic Sea have serious reservations concerning this project and believe there will be a negative impact on the natural environment of the Baltic Sea. The second is the cost of this project, which, even according to the investor, is rising dramatically: initially it was estimated at EUR 4.5 billion, now it stands at around EUR 8-12 billion. You could say that this only affects the principal, but the point is that in the end the cost will be passed on to consumers. This is even more surprising as there are alternative, land routes for the gas pipeline that are two or three times cheaper. Thirdly and finally, this is a project that strikes at the heart of the ideal of a common energy policy for the European Union. It is difficult to imagine this ideal being realised in the future, when the gas pipeline project (...)
(The President cut off the speaker)
(SV) Mr President, the gas pipeline project is founded on three fundamental errors. It is environmentally wrong: billions are being invested in fossil fuel instead of renewable energy, and it will be environmentally destructive and give rise to enormous quantities of sludge. When the 10-km-long Öresund Bridge was built, much more toxic sludge was carted away than had been expected. This pipeline is over 1 000 km long. It will be an environmental disaster, with PCBs, DDT and chemical pesticides on the seabed.
It is founded on selfishness instead of solidarity. Germany and Russia are acting over the heads of other countries, which will not be offered any gas, and that too is dreadful. Even worse: it is undemocratic. It is being laid in the sea in order to prevent landowners from blocking the pipeline. It is being laid in the sea because perhaps only a few governments can say 'no' where it passes through their territorial waters. It is you, Commissioner, who have the right according to the Espoo Convention to defend the non-territorial part of the Baltic. It is you, only you, who can stand up for the rights of the landowners under the Espoo Convention and demand alternative routes.
(LT) Today we have heard mention of the Espoo Convention on several occasions, mainly with regard to the need for all interested countries to observe international environmental protection standards. Ladies and gentlemen, the fact is that the Espoo Convention has not been ratified by Russia. Promises to maintain the standards defined in that document without ratifying it cannot be considered credible, as we have some experience of this with the energy charter.
A group of fellow Members are proposing amendments to today's document. In the four years that I have worked in this Parliament I have never come across lobbying of one company on such a scale. We are perfectly aware of the need for an independent assessment of the environmental impact, and the point of view that this assessment should be carried out by a single company, which some have mentioned, as if it could be done by that company alone, is completely unacceptable.
I support the Libicki report and call on my fellow Members to join me.
Mr President, we are talking about this project as if this is the first time in the world an underwater pipeline is being built. There are dozens of pipelines crossing our seas, with no problems whatsoever. We have the technology today to bring gas, to bring energy, to areas that need it, and millions of German citizens need this gas and they need it urgently.
We must be honest enough to realise that the purpose of this report is not to stop gas coming into Germany or into the EU, but to stop it from crossing the Baltic Sea and to get it overland. It is stated clearly in paragraph 25 that it is possible to transport it overland, so it can pass through Poland purely for political and economic reasons. We must be honest enough to admit it. It is unethical to use environmental concerns in order to achieve political objectives and, for that reason, I will vote against it.
(PL) Mr President, I would like to respond to Commissioner Dimas, who focused on political and economic issues, somewhat avoiding the question of the environment. We all know that Russia does not intend to comply with the mutuality principle as regards investment in the energy market. In the best case it will regulate access to its market, expelling, at any time, any European investor. For this reason the Nord Stream project strengthens Russia's position economically and is harmful for Europe. We all know that Russia has no intention of stopping using energy as a tool for exerting political pressure. Today this is principally affecting Ukraine. Realisation of the Nord Stream project will mean that every European Union country will be similarly exposed to this type of pressure and could thus be blackmailed. We shall wait for the negative assessments of the Baltic countries to be taken into account in this matter. Commissioner Dimas can ignore these views. We may even finance this project from European funds. In that case please do not be surprised if more groups of European citizens turn their backs on the process of integration. Some will say that this project is of no interest to them, others, that it is harmful.
(HU) Thank you, Mr President. The Nord Stream is one of the plans that aim to satisfy the EU's demand for energy. There are, however, many uncertainties. The environmental risks that exist require professional impact studies to be carried out with the participation of the eight countries affected, without which no planning may begin.
The plan, which has been bilateral up to now, also has a wider projection affecting the security of European energy, and which the Union cannot ignore. In keeping with the 2006 common position on the common energy policy, the participation of the Commission in the project is crucial in order to bring about the energy solidarity criteria within the Union.
It is not right that the project has been prepared without the prior consent of the littoral states. This is a plan that involves environmental risks affecting one third of the Member States of the Union, and there is also a more sensible land-based version... (the President cut off the speaker).
Mr President, to my colleague Mr Matsakis I would say that I live close to the Baltic; he does not. In the name of environmental solidarity, he should show some concern for the Baltic as well.
(SV) Mr President, sometimes in this House we hear contributions to which we listen especially attentively, and that is the case where contributions from Vytautas Landsbergis are concerned. With the experience Mr Landsbergis has of the political preconditions for a region to be created and shaped in a climate of security, I think we all have reason to listen when he speaks.
I would like to say to Commissioner Dimas and to the Commission as a whole that I find it incomprehensible that neither the EU nor you yourself, Commissioner, or the rest of the Commission, have reacted to this huge project - in terms of security policy, energy policy or environmental policy. I have posed the question several times and received extremely evasive answers. I do not understand why it took so long for you to become involved in this matter, which concerns the whole of Europe, not just Russia and not just Germany.
(FI) Mr President, the Baltic is an environmental stain on the European Union. It really is in a bad way. We demand and need plenty of measures to improve the condition of the Baltic, but this is not possible without Russia committing to the matter in question.
Since we know how important the construction of this pipeline is to Russia, we now have the chance to require, before we grant permission to build it, that Russia commit to certain other environmental projects in order to reduce emissions in the Baltic. If permission is granted, we must be sure that Russia really does commit to the matter in question and initiates the necessary measures.
This is both an opportunity and, at the same time, a question of credibility for the whole European Union. We must act as one and speak with a single voice in our relations with Russia, in order to save the Baltic. Now we have the opportunity to do so, and we must use it.
Ladies and gentleman, we have given the floor to 10 speakers. These are exceptional circumstances, since we normally have a maximum of five. There are still a few Members who had also asked to speak. I wish to remind them that they can also make their contribution in writing, and this would of course be added to the Minutes of the sitting.
Mr President, I would firstly like to thank the speakers in today's debate for their interesting views. It is true that I have referred to the public hearing requested by the Committee on Petitions in January, in which both I and my colleague, Mr Piebalgs, Commissioner responsible for energy matters, spoke, and I have repeated what was said regarding the need for natural gas imports, as my colleague Mr Piebalgs said. I have also referred to Decision No 1364/2006 of the European Parliament and of the Council, pursuant to which the guidelines specified certain priority projects as projects of a European interest, including this project. That was your decision, not mine! Therefore, do not criticise me for placing too much emphasis on economic matters! I have referred precisely to matters decided by you. Other than that, the emphasis in my speech was placed on environmental matters. These are the matters I am concerned about. Therefore, I kindly ask you to be a bit more attentive, not only during one-sixth of my speech, but also during the remaining five-sixths.
The concerns regarding the environmental impact of projects of such large proportions, of great importance and with complex technical aspects are, of course, totally legitimate. They imply that the general public is becoming increasingly involved in debates on sustainable development and on environmental protection in relation to large infrastructure projects.
Both the environmental impact and the views of the public and of authorities with responsibility for environmental matters are, however, included in the environmental impact assessment, which is provided for in the relevant legislation on environmental impact assessments, in the EU directive and in the Espoo Convention, which, as I mentioned earlier, Russia has signed but not ratified, although it has stated that it will implement it. I hope it will ratify it. We always put pressure on third-party countries to ratify agreements of environmental interest.
The findings of the environmental impact procedures must be carefully evaluated by the authorities with the power to issue an implementation permit or construction permits for any kind of infrastructure project. Only then can these authorities have a clear understanding of the environmental issues included in the report so meticulously drafted by Mr Libicki.
For instance, the report mentions the threat of large-scale pollution from the discharge into the Baltic Sea of thousands of tonnes of chemicals needed to clean the pipeline before it enters into service; 'specific chemicals', as the report says.
However, it seems that in February 2008 the contractor confirmed that it does not intend using these chemicals in the pipeline's pressure tests before it enters into service. This does not mean that the problem will not be there. It is highly probable that other chemicals will be used. Nonetheless, it means that we must wait until the environmental impact assessment procedure has been concluded, as is required by the law, in order to be able to discuss compliance with EU legislation and policy, the impact, the risks, the measures and also to decide on the terms which must be imposed on the project owner.
The transparency terms set for the environmental impact assessment procedure ensure that all the parties involved, including the European Parliament, will have access to all the relevant information.
Interestingly, various sides have today voiced the view that the Commission must have great jurisdiction, either in order to carry out environmental impact studies or in order to impose various policies. The Commission's jurisdiction is specific; with regard to studies and environmental assessment studies, it has neither the means nor the jurisdiction, with the latter held by the Member States. The role of the Commission, as stated in the Treaty, is to ensure that the Member States duly implement and fully adhere to all the rules of Community law, including the international agreements ratified by the Community.
The Commission may only intervene if there are serious grounds to believe that there have been omissions in performing the relevant legal obligations based on Community law, including the environmental laws of the European Union.
There have been no such indications so far, as the environmental impact study procedure is still in progress. I assure you that the Commission will not hesitate to intervene if and when needed.
Finally, I can simply repeat at this point that the Commission expects the Member States to fully honour their obligations stemming from Community law. This is a fundamental condition for any final decision of approval.
I wish to thank you once again and to thank Mr Libicki for his report and for the opportunity he gave us to discuss this crucial issue of the pipeline and of its potential environmental impact.
(Applause)
rapporteur. - (PL) Mr President, I would like to thank all those who spoke in this debate. I have to say that I feel proud to be a Member of this House. Today, this House spoke with the voice of the people, which is not always the case in Parliament: the voice of the people, as in the best European traditions of the European Parliaments, which were established so that the people's views could be put to the great and good of this world.
Commissioner Dimas, today you are one of the great and good of this world. Please listen to the voice of the people, who spoke today through these parliamentarians. Nearly everyone agreed that this pipeline is not just a threat to the environment, but that it will be harmful to the environment, firstly through the construction process and then, God forbid, should any disaster occur.
Many opinions were put forward on this subject, but Mr Dimas did not discuss them. Why not build the gas pipeline overland when it would be three times cheaper and would also be safer? The European Commission has nothing to say yet this is an issue that was discussed. Another issue was raised: the fact that Nord Stream is a State-owned company, that it is all part of a political plan. There were comments to the effect that this is all politics. Yes, it is all politics: the politics of Nord Stream and its owner, the Kremlin.
There was also talk in the House that what is needed is European solidarity. I do not understand why the amendment was tabled to cancel the clause discussing solidarity. It is exactly this issue that is a test of European solidarity, as was mentioned just a moment ago. Why have you not spoken of the costs that will be passed on to consumers? This was raised here. Now we are facing this test: will the great and good of this world, the great and good of the Union, to which you belong, Commissioner, listen to the voice of the people, as the great and the good listened to the voice of parliament in ages past? When they did not listen, things ended badly. We have seen the outcome in the French, Dutch and Irish referenda. Please treat this as a warning. The great and good in the European Union should remember whom they are serving so that the outcome will be a positive one.
The debate is closed. The vote will take place at 12 p.m.
Written statements (Rule 142 of the Rules of Procedure)
in writing. - The impulse provided by the Nord Stream debate represents a good start for Europe to finally speak with one voice on energy security issues and to focus on an effective common energy policy.
Energy security is a vital element in the context of overall EU security and should therefore be treated with utmost care especially in the face of a growing dependency on energy imports, expected to reach 65% by 2030. Dependency on gas alone is expected to rise to 84% of supply by 2030. Attention should be given to the EU's distinctive relationship with Russia: emphasis should be placed on the creation and observance of equal access conditions and fair treatment of both Russian investors in the EU as well as EU investors in Russia. Alas, the latter case is not yet maintained and should therefore be strived for.
Moreover, I wish to acknowledge the importance of Russia's possible ratification of the Energy Charter Treaty and the Transit Protocol in the avoidance of potential Nord-Stream-project-related disagreements.
I would like again to bring into discussion the potentially disastrous environmental consequences that the Nord Stream project poses, given its scale and proposed route, and to present my support for an alternative inland route.
in writing. - (RO) I welcome the position that the European Parliament has adopted regarding the construction of a gas pipeline to connect Russia to Germany.
The European Union needs an integrated, common and coherent energy policy, as well as a long-term strategy to ensure the Member States' energy independence.
The European Union should treat the environmental and geopolitical issues regarding energy security by means of a concerted effort of all Member States, and not by bilateral treaties concluded by some Member States with Russia. This is the only way in which the European Union could achieve a strong position in the negotiations with Russia, avoiding the energy resources being transformed into a political pressure factor and could transform the EU into an equal partner of Russia.
This way, we can also provide answers to the justified frustrations of Romanian citizens regarding the continuous price increases for gas and electricity, with important negative social-economic consequences for Romanians and their living standard.
At the same time, the solution of a European common energy policy could supplement the incapacity of the Bucharest right-wing governing people to promote Romania's energy interests in the relationship with Russia.
in writing. - (PL) I would like to express my thanks to Mr Marcin Libicki, Chairman of the European Parliament's Committee on Petitions, for working on a subject that has aroused a great deal of anxiety. Over 30 000 worried EU citizens have asked for assistance with regard to the proposal to construct a pipeline on the Baltic seabed. It is a great shame that those who intend to undertake this investment have not as yet submitted an environmental impact assessment. After all, this is to be the longest undersea construction project in the world at 1 200 kilometres. The issue we are debating today has both an ecological and an economic dimension. Of course, one cannot ignore the political background to the whole issue. The route of the pipeline is to go through Natura 2000 areas as well as underwater ammunition dumps and sunken poisonous gas from the time of the Second World War. We must, therefore, have some reliable research carried out, looking at the risks in four scenarios: during the construction of the pipeline, during normal use, in critical situations (disaster) and when the pipeline is being dismantled after use or if the supply contract is terminated. We have no reliable analysis of this project, at a time when, according to the law, just about every building project requires an environmental impact assessment. This is not just an issue affecting two countries: Germany and Russia. Today, this issue is also an example of a lack of European solidarity in the field of energy. Let us therefore listen to the voices of our concerned citizens. They can tell that there is something here that is wrong.
in writing. - (FI) The decision on constructing the Baltic gas pipeline is a deal between two players: Russia and Germany. It should be a matter for all the states that surround the Baltic. Germany and Russia are not the only states on the Baltic. A common decision on this matter is right as the Baltic gas pipeline will have a negative environmental impact on the Baltic.
The environmental impact of the Baltic gas pipeline must be investigated and the necessary measures must be taken. A commitment by Russia to comply with the Espoo Convention should be laid down as a condition for permission to build.
The condition of the Baltic environment can only be improved if Russia is committed to and interested in it. Now we have a chance to make Russia commit.
Russia's economic welfare depends on energy exports. On the other hand, the EU depends on Russia's energy. Fair, strategic cooperation between the EU and Russia that respects the environment is necessary.
There has been much criticism of the Kremlin in this Chamber. However, there always need to be two parties to an agreement.
Now is the time for the EU to look at itself. There are good reasons for changing EU cooperation and concern about the condition of the Baltic into action!
in writing. - (ET) Article 194 of the future Treaty on the Functioning of the European Union (the Lisbon Treaty) clearly states that EU policy on energy should, in a spirit of solidarity between Member States, have regard for the need to preserve and improve the environment. I can in no way agree that the natural environment in Europe can be made slave to EU external energy policy, when in recent years Europe has spoken out forcefully for environmental protection. Given the fact that the Baltic Sea is already one of the most contaminated maritime areas today, it is unacceptable to subject it to any further risk factors which could lead the area to the brink of natural and economic catastrophe in the future. I urge the European Parliament to support the ideas put forward by the Baltic Sea countries, the rapporteur and environmental organisations for the Baltic pipeline to be built on land and I therefore urge the European Commission and Council to use all available legal means at their disposal to change the constructor's plan to construct the pipeline through the Baltic Sea.
in writing. - (FI) Mr President, rapporteur, ladies and gentlemen, I would like to congratulate the rapporteur on his very successful work. The report addresses creditably the concerns of Union's citizens - especially citizens of the states surrounding the Baltic - about the environmental impact of the planned gas pipeline. The construction of the Baltic gas pipeline is primarily an environmental question, and the whole project and its feasibility should be examined in this light.
The Baltic is one of the most polluted seas in the world. Its special character makes it a particularly vulnerable sea: it is one of the shallowest seas in the world and its water turnover is slow. The Baltic is a unique body of brackish water, and for this reason some of the plants and animals in the sea are not found anywhere else in the world. Massive environmental damage would be catastrophic for the sea.
I strongly support the requirement in the report for an independent third party to conduct an environmental impact analysis. The analysis should be based on extensive scientific and environmental factors.
It is also possible even to get Russia to commit to the implementation of any negative decisions from the environmental assessments, by way of internationally agreed conventions. All the conventions mentioned in the report are relevant. It is noteworthy that this would be the first time that the Helsinki Treaty of 1974 were to be applied in practice.
The construction work must not start before all the possible environmental effects connected with the life cycle of the pipeline have been assessed. Routing the pipeline by land should also be considered carefully. The energy needs of the Union are undisputed. However, there are many ways of satisfying energy needs, and the seas inside the Union should not be decisively endangered only because other options would seem to be more expensive.
in writing. - (PL) The Baltic gas pipeline has many aspects to it, including economic, ecological, energy and political aspects. Apart from the aspect of energy, none of the others stands up.
From an economic point of view, it is far better and three times cheaper to build an overland pipeline, rather than one on the seabed. From an ecological point of view, the construction of a gas pipeline on the seabed threatens the whole Baltic Sea basin with disaster, and not just this basin. No one has fully analysed the extent of this risk and no one can foresee its consequences. From the political point of view it is advantageous for Russia, it brings conflict into the European Union and results in Germany breaching the EU principles of partnership and solidarity.
In these circumstances the report by Mr Marcin Libidzki, which contains convincing and specific information, should be adopted and should be taken into account when a decision is taken.
in writing. - (CS) I too am disturbed by the worries of the tens of thousands of citizens who in their petition highlight the risks accompanying the construction of the biggest gas pipeline at the bottom of the shallow Baltic Sea.
Their petition resulted in a public hearing and in a European Parliament report, which highlighted the need to include other countries, and the EU in particular, in the decision-making process. The problems are due to the ecological risks that exist as a result of vast graveyards of warships and munitions at the bottom of the sea, and a risky chemical method needed to clean the pipeline before it enters into service.
I shall not express an opinion on the land-based alternative route but I firmly believe that the European Commission and the Council must take up their role as coordinators duties and consistently demand - in the interest of the Baltic and other countries - that the investors assume full responsibility for potential ecological damage. The Commission and the Council must also request an independent impact assessment and an assessment of the alternative land-based route.
The northern gas supply route from Russia is important. Therefore, it is imperative that the EU signs an agreement with Russia regarding the conditions for monitoring the construction of the gas pipeline and for its safe operation. After all, Russia has not yet ratified the Espoo Convention. Unfortunately, we do not yet have a common EU energy policy or standards. We can clearly see that instead of a bilateral agreement between Germany and Russia, Europeans need an EU agreement and the consent of the Baltic countries to the construction. Parliament is now sending a clear political signal in this regard.
in writing. - (PL) The debate on Mr Libicki's report shows almost total unanimity in the assessment of the Nord Stream project. It is economically unsound, threatens horrendous additional costs in the future price of gas, constitutes an ecological threat to Baltic countries and also increases the dependence of some Member States on supplies from Russia. The question arises - who benefits?
The voice of Mr Matsakis, who in this context spoke of opposing the report and called for 'honesty', can hardly be taken seriously. It is difficult to understand what Mr Matsakis understands by the concept of honesty.
Voting on this report will be a test of the extent to which the European Parliament is really guided by the views of economists, ecologists and ordinary EU citizens, and how much by pressure from the Russo-German lobby, which is intent on reducing energy security and ecological safety for some Member States and on destroying EU solidarity.
in writing. - (FI) Mr President, constructing the gas pipeline as a project buried in the ground would be a cheaper, safer option than sinking it in the sea. The planned Baltic pipeline will undoubtedly have an impact on the environment, and this must be investigated. It must be done in order to minimise the risks.
However, Nord Stream does not fall within the EU's powers, and even Parliament is only debating the matter on the basis of a report by the Committee on Petitions. It is Polish internal politics, which is being brought before a Community institution in this roundabout way as an environmental issue, without any reference to the political motives of Poland and the Baltic States.
If I were a Russian gas salesman and a German buyer, I would not be able to rely on the security of supply, especially in the event that the gas pipeline is routed through Polish territory. In Europe we have bad experiences of Ukraine's mediation, when it stockpiled gas or failed to pay for it and then, when it came to the crunch, it kept for its own use gas that had been sent from Russia to Central Europe. The same kind of danger has not been ruled out in the case of Poland. So logically it works against the development of trade and economic relations between Russia and the EU. And the countries of the Baltic support it.
Unfortunately, there is no land-based alternative to sinking the pipeline in the sea, but it demands that the marine environment be protected.